DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Election/Restrictions
Claims 1-11, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2019.
Response to Amendment
	The amendment filed 2/28/2022 is entered and fully considered.
Response to Arguments
	Applicant argues the prior art does not teach an outer coating thickness to ensure proper interstitial spacing between colorant component layers of adjacent substantially transparent particles. The examiner notes that the interstitial spacing between color component layers is actually a combination of outer layer thickness in 
	Even though the particles are performing the same function of reflecting a particular wavelength of light, the claim requires “no optical interaction” between particles. The examiner notes that due to the spherical nature of the particles the angles of incident light from various sources will vary (not all light will hit perpendicular to the surface). The nature of the geometry and optical physics makes “no optical interaction” between the layer of adjacent substantially transparent particles difficult to accomplish. Due to the challenges of achieving zero optical interaction between particles, the particles that are designed to reflect the same wavelength of light and transmit other wavelength are considered to satisfy the limitation of having an outer layer (made of first or second layer materials) that ensures proper interstitial spacing.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
	Claim 12 requires that the spherical outer coating has a thickness controlled to ensure there is “no optical interaction” between the particles. Although the plain language is clear, the practicality of the limitation is difficult or impossible to achieve.
	An enablement rejection is made when undue experimentation is required to make and use the claimed invention. Undue experimentation is determined by the a number of factors (Wands factors) MPEP 2164.
	The factors include the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability. In this application, the breadth of the claims are not particularly broad and is directed to tailoring thicknesses to optimize reflection or particular wavelengths of light. One of ordinary skill is reasonably well equipped to manipulate thicknesses of materials to make a light extraction layer. The light reflection, constructive/destructive interference, and geometry involved in the invention deals with physics/optics that are very predictable. 
	However, the highly predictable nature of the art in this case does not help in producing an outer coating for particles that ensure “no optical interaction” between adjacent particles. The predictability of the art would suggest the limitation is highly unlikely to occur. The specification provides no guidance on how to achieve zero optical interaction between the particles and provides no working examples of zero optical interaction. Although the field of metamaterials can create peculiar effects with 
	Depending claims are rejected because they depend from claim 12 and incorporate the same issues described above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over MINAKI et al. (US 2009/0269579) in view of LI et al. (US 2011/0217809) further in view of MANSFIELD (US 4,967,956).
Regarding claim 12,
	Claim 12 requires supplying a liquid transparent binder and transparent particulate material. The transparent particulate material is a core-shell structure where the core has a diameter that is half the wavelength of a first color of light. Visible light is 380-740nm. Accordingly, the core is 190-370nm. Each shell layer has a thickness that is a quarter the wavelength of a second color. The specification indicates that the quarter wavelengths can be calculated based upon the same color (i.e. monochromatic) or different. Therefore, the thickness of the shells is interpreted to be a thickness of 95-185nm.
[0005]. The particle accomplishes this by forming a multilayered particle that includes a central layer (core) and two or more layers [0007]. Specifically, the core can have a thickness of 0.1 to 2.5 µm (100-2500nm) [0039] and for selective reflection of light a layer thickness of 0.01 to 3 µm (10-3000nm) [0038]. The thickness is determined by the desired wavelength of light and refractive index of the material [0058]. The material in the layers includes using metal oxide material [0049]-[0050] which can be considered both metallic and transparent dielectric. Alternatively, a transparent resin can be used [0053] (transparent dielectric). The reference further teaches that when using both resin layers and metal oxide layers, the layers can be disposed “one on another” which is interpreted to include alternating layers [0048]. The outermost layer of the alternating layers corresponds to the spherical outer coating. The particles are designed to reflect or transmit the same wavelength of light and are not considered to have optical interaction with each other. 
MINAKI does not expressly teach using particles with the claimed thicknesses. However, same materials are used and the thickness of the core and layers overlap the claimed ranges as interpreted above and are considered prima facie obvious, MPEP 2144.05.I. The examiner notes that the reference does not teach a single embodiment in which the metallic layers and transparent dielectric layers are alternately layered with the required thickness. However, the scope of the reference includes alternating the materials as required and further teaches overlapping thicknesses for the ranges. Accordingly, one of ordinary skill in the art could arrive at the claimed invention by following the disclosure of MINAKI. The materials used in the alternating/outer layers of MINAKI [0050] include materials with a refractive index of 2 or less. For example the refractive index of magnesium oxide is about 1.7 at 2µm and silicon oxide is 1.47.
	MINAKI teaches the particles and a binder can be dispersed in liquid and deposited into a film [0166]. However, the reference only specifically refers to inkjet printing and extrusion/casting [0167]-[0168]. The reference does not teach the claimed coating method of generating an air stream and entraining the material composition with the airflow that is directed to the substrate surface (inkjet printing does not use an air stream). More specifically, the claim requires a liquid transparent binder material to be mixed with the transparent particulate material before it is entrained in an airstream.
	However, aerosol jet printing is a known technique similar to inkjet printing according to LI [0066]. In fact, given the relatively large particle sizes (larger than 1 µm) the aerosol jet printing process is particularly suited as the deposition method because it can deposit particles up to 20µm in diameter [0069] in contrast to inkjet printing that is generally limited to less than 500nm [0054] (to prevent nozzle clogging). In addition, to accommodating larger particles, the aerosol jet printing can beneficially use higher viscosity inks. The aerosol jet printing uses a carrier gas (airstream) to carry (entrain) ink to and through a nozzle to deposit onto the substrate. Although the reference uses a condensed gas, it does not specifically teach that the gas is air. However, the reference is entirely silent to what the gas is. Aerosol is defined as a colloidal suspension of particles dispersed in air or gas. Accordingly, one of ordinary skill in the art would first attempt to use air as the condensed gas for aerosol jet printing.
	Alternatively, LI teaches another alternative for inkjet and aerosol jet printing includes deposition by air spray gun is also known for particles with binder [0065]. The abstract. Although MANSFIELD teaches the resin to be deposited with catalyst particles instead of the reflective particles in MINAKI, the examiner notes that the reference is only relied upon to teach the coating technique of spray coating a liquid resin and particle with an airstream. MANSFIELD shows a diagram of a nozzle assembly in which resin and particles are mixed and sent to a nozzle using a compressed air and compressed air control, Fig. 10. The spray of MANSFIELD results in uniform mixing of particles with resin and uniformed aerosol column 4 lines 18-26. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use the spraying technique of MANSFIELD as the deposition technique for depositing binder and particles of MINAKI to ensure good mixing and uniform deposition of the binder and particle mixture.
Regarding claim 13,
	MANSFIELD teaches a controller is used to control the airstream Fig. 10.
Regarding claim 14,
	MANSFIELD teaches keeping the particle and resin materials separate before an internal mixer 318a of Fig. 11. The mixed particle and resin are entrained in air and discharged through the nozzle. However, the residence time in the mixer makes the mixer itself a small reservoir. 

	The air control in MANSFIELD controls the injection of particles into the mixer/sprayer. Therefore, the air control controls the mixing of particulate material and binder. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MINAKI et al. (US 2009/0269579) in view of LI et al. (US 2011/0217809) and MANSFIELD (US 4,967,956) as applied to claim 12 further in view of SAKURADA et al. (US 2017/0210158).
Regarding claims 18-20,
	MINAKI teaches polymerizing the coated film [0168]. Polymerization of the resins such as PMMA, polycarbonate, polyester, urethane, epoxy and acrylic) disclosed in [0170] generally include application of heat or light (UV). Coating a resin to a substrate is known in the art and further described in SAKURADA. The SAKURADA reference teaches similar polyester, acrylic and urethane resins can be deposited on a substrate [0044]. The layer is “fixed” to the substrate by drying using a heating unit and wound into a roll (transport component) [0034]. As shown in Fig. 1 a control unit is controlling the heating unit in the drying step (directing heat energy) and the roller (object transport component).  At the time of the invention it would have been prima facie obvious to deposit and adhere the resin film of MINAKI using the mechanism of SAKURADA because feedback going to a single controller allows for superior control of the film quality.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MINAKI et al. (US 2009/0269579) in view of LI et al. (US 2011/0217809) and MANSFIELD (US 4,967,956) as applied to claim 12 further in view of KUMAGAI et al. (US 2010/0079569).
Regarding claims 18-20,
	MINAKI teaches polymerizing the coated film [0168]. Polymerization of the resins such as PMMA, polycarbonate, polyester, urethane, epoxy and acrylic) disclosed in [0170] generally include application of heat or light (UV). Coating a resin to a substrate is known in the art and further described in KUMAGAI. Similar to above, KUMAGAI teaches a single control unit is used to control the substrate, the deposition unit and a UV irradiation unit Fig. 1. In KUMAGAI, the resin is UV-curable [0022]. At the time of the invention it would have been prima facie obvious to deposit and adhere the resin film of MINAKI using the mechanism of KUMAGAI because feedback going to a single controller allows for superior control of the film quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712